Citation Nr: 0601602	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-29 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a left eye disorder, 
presently diagnosed as left eye open angle glaucoma with 
retinal hemorrhage. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1952 to September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office  in 
Huntington, West Virginia (RO).  That rating decision denied 
service connection for a left eye disorder.

In November 2005, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  


FINDINGS OF FACT

1.  The record, including the veteran's testimony, 
establishes that the veteran sustained an injury to his left 
eye during service.

2.  Service medical records reveal that the veteran was 
treated on two occasions for symptoms of growths on his left 
eye which were assessed as being pterygium.

3.  Private medical records reveal that the veteran had left 
eye surgery in February 1958 to treat pterygium, pigmented 
nevus, and scleral ectasia.

4.  A January 2003 VA examination report diagnoses the 
veteran with left eye open angle glaucoma with retinal 
hemorrhage which the examiner indicated was unrelated to the 
veteran's service.

5.  A July 2003 private medical opinion states that the 
veteran's left eye open angle glaucoma with retinal 
hemorrhage is related to an inservice injury.  

CONCLUSION OF LAW

A left eye disorder, presently diagnosed as left eye open 
angle glaucoma with retinal hemorrhage, was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection for a left eye disorder.  This 
is so because the Board is taking action favorable to the 
veteran and granting service connection.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims entitlement to service connection for a 
left eye disability.  The veteran's service medical records 
reveal that he was treated on two occasions for complaints of 
eye symptoms.  In July 1955, the veteran was treated for 
blemishes on each eye.  The left eye growth was assessed as 
pterygium.  Further assessment was that it resemble stain 
from a foreign body.  A June 1956 service department 
treatment record indicates that the veteran continued to have 
a slowly growing pterygium of the left eye and surgical 
treatment was indicated.  

Approximately one and half years after the veteran separated 
from service, surgery was conducted to treat the veteran's 
left eye pterygium at a private hospital in February 1958.

In January 2003, a VA examination of the veteran was 
conducted.  The diagnosis included left eye open angle 
glaucoma with retinal hemorrhage.  In March 2003, the 
examiner indicated that the veteran's left eye disorders were 
not related to service or an injury during service.  

In July 2003, the veteran's private optometrist submitted a 
letter in support of the claim.  The physician related the 
veteran's current left eye glaucoma to an injury to his left 
eye during military service.  He specifically indicated that 
glaucoma tends to be a bilateral disorder, and the fact that 
the veteran's current presentation was left eye glaucoma 
supported that it was related to a foreign body injury to the 
eye during service.  

In November 2005, the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  The 
veteran testified that during service he had a foreign body 
injury to his left eye.  Specifically, he indicated that 
gunpowder residue was blown into his eye during Naval gunnery 
exercises.  The veteran's testimony is  competent to 
establish that he incurred an injury during service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Moreover, the veteran's testimony is bolstered by the service 
medical record which indicates a possible foreign body injury 
to the eye.  

The evidence supports a grant of service connection for a 
left eye disorder.  The veteran has a current diagnosis of 
left eye open angle glaucoma with retinal hemorrhage.  The 
service medical records reveal two instance of eye treatment 
with an indication of foreign body injury which is also 
related by the veteran's testimony.  Shortly after service 
left eye surgery was conducted at a private hospital, and the 
Board notes that the service medical records recommended such 
surgery prior to the veteran's separation from service.  
While the 2003 VA medical opinion states that the veteran's 
current left eye disorder is unrelated to service, the 
private medical opinion states that it is related.  Moreover, 
the private medical opinion is supported by the other 
evidence of record previously noted.  Accordingly, service 
connection for left eye disorder, presently diagnosed as left 
eye open angle glaucoma with retinal hemorrhage, is granted.


ORDER

Service connection for left eye disorder, presently diagnosed 
as left eye open angle glaucoma with retinal hemorrhage, is 
granted.


____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


